Citation Nr: 0105415	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada



THE ISSUE

Entitlement to service connection for aggravation of 
degenerative and discogenic disease of the lumbar spine with 
associated bilateral leg radiculopathy, as secondary to 
service-connected bilateral pes planus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1943.

The RO has characterized the issue on appeal as entitlement 
to service connection for advanced degenerative and 
discogenic disease of the spine with associated radiculopathy 
of the nerve roots and entitlement to service connection for 
aggravation of chronic radiculopathy of the legs as secondary 
to the service connected disability of flat feet.  Upon 
review of the evidence, the Board of Veterans' Appeals 
(Board) has consolidated and recharacterized the issue as 
reflected on the title page to more accurately reflect the 
veteran's contentions and the nature of his disabilities and 
to avoid any potential duplication of ratings in the future.  

The Board notes two potential procedural difficulties.  In 
July 2000, the veteran submitted additional medical evidence 
and written argument directly to the Board.  This evidence 
and argument has not been reviewed by the RO in conjunction 
with a decision on the merits of the veteran's claim.  
Additionally, the veteran had requested the opportunity to 
present testimony in support of his claim before an RO 
hearing officer.  Such a hearing was scheduled, but the 
letter notifying the veteran of the scheduled time and date 
was returned as undeliverable by the postal service.  In 
light of the disposition below, however, the Board holds that 
these procedural flaws have not resulted in any prejudice to 
the veteran in the adjudication of his claim.  We will 
therefore proceed with our review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Bilateral tarsal tunnel syndrome associated with 
bilateral pes planus caused biomechanical stress in the 
veteran's lower back, which aggravated degenerative joint 
disease and degenerative disc disease, to include 
radiculopathy of the lower lumbar spine.


CONCLUSION OF LAW

Service connection for that portion of the veteran's lumbar 
spine degenerative joint disease and degenerative disc 
disease with radiculopathy which has been caused by 
aggravation from bilateral pes planus is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral pes planus was granted by 
rating decision of February 1946.  A 10 percent disability 
rating was assigned effective April 1944.  In August 1959, 
the basis of the grant was changed to reflect aggravation of 
pre-existing bilateral pes planus in service, rather than 
direct incurrence.  The disability rating of 10 percent was 
not altered, however.  Based upon evidence showing an 
increase in the level of impairment arising from bilateral 
pes planus, the disability rating was raised to 30 percent 
effective in February 1994.

The veteran now contends that service-connected bilateral pes 
planus has aggravated nonservice-connected degenerative disc 
disease and lumbar spine pathology, to include painful 
radiculopathy to his legs.  

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty or 
for the aggravation of a pre-existing disease during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.  Pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Medical records contained in the file demonstrate that the 
veteran currently suffers from degenerative disc disease and 
degenerative joint disease in his lumbar spine, in addition 
to bilateral pes planus, which is characterized as severe in 
nature under VA rating criteria.  

A statement dated in October 1999 from a private physician 
who identified himself as a Diplomate of the American Board 
of Neurology and Psychiatry, demonstrates that the veteran's 
lumbar spine pathology, including radiculopathy, has been 
aggravated by his bilateral pes planus:

The [veteran], however does have 
bilateral tarsal tunnel syndrome that was 
well documented and associated with the 
pes planus deformity.  This does cause 
biomechanical stress in the lower back in 
that there is not a stable platform 
mechanically for the [veteran] to 
ambulate which clearly can aggravate 
cause of progressive degeneration of the 
lower lumbar spine with subsequent 
discogenic disease and radiculopathy.

The claims file does not contain any medical evidence tending 
to contradict this opinion.  Upon review, the Board concludes 
that this fact pattern represents a classic Allen situation, 
wherein the aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition.  In this case, the aggravation of 
nonservice-connected lumbar spine pathology is shown to be 
proximately due to service-connected bilateral pes planus, as 
the pes planus has caused biomechanical stress in the 
veteran's lumbar spine over many years, resulting in the 
aggravation of co-existing and otherwise unrelated lumbar 
spine pathology.  Thus, the Board holds that service 
connection for that portion of the veteran's lumbar spine 
degenerative joint disease and degenerative disc disease with 
radiculopathy which has been caused by aggravation from 
bilateral pes planus is warranted. The beenfit of the doubt 
is resolved in the veteran's favor. 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310; Allen.


ORDER

Service connection for aggravation of degenerative and 
discogenic disease of the lumbar spine with associated 
bilateral leg radiculopathy, as secondary to service-
connected bilateral pes planus, is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

